Citation Nr: 0200505	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-01 914	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 22, 2000 Board decision, which continued a 10 
percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in an December 22, 2000 Board 
decision.

The case was previously before the Board in June 2001, at 
which time it was referred to the agency of original 
jurisdiction (AOJ) to ensure completeness of the record.  The 
requested development having been completed, the case is 
again before the Board.


FINDINGS OF FACT

1.  In a December 2000 decision, the Board held that the 
moving party was not entitled to a rating in excess of 10 
percent for bilateral hearing loss.

2.  The moving party contends that the Board improperly 
ignored evidence from August 2000, constructively in the 
Board's possession, at the time of the December 2000 
decision.

3.  The record does not demonstrate that the correct facts, 
as they were known in December 2000, were not before the 
Board in December 2000, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board's December 2000 decision, which continued a 10 
percent disability evaluation for bilateral hearing loss, did 
not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that there was CUE in the December 
2000 Board decision, which denied entitlement to an increased 
rating for bilateral hearing loss, evaluated as 10 percent 
disabling.  Historically, the veteran was assigned a 20 
percent evaluation in 1965 and the evaluation was reduced in 
1970.  The 10 percent evaluation was assigned in 1972 and has 
been in effect since that time.

The moving party claimed that the Regional Office (RO) was 
informed that an additional audiologic examination was 
afforded in August 2000 and that the examination contained 
evidence in support of his claim.  At the time of the 
December 2000 Board decision, it is observed that the claims 
file contained neither the purported notice or the 
examination results.  As noted above, the case was referred 
to the AOJ to ascertain whether such evidence was available.  
The Board notes that an audiological examination was indeed 
afforded in August 2000, the results of which have now been 
associated with the claims file.  Original correspondence 
dated in August 2000 from the veteran's representative has 
now been associated with the claims file.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the provision of 38 C.F.R. § 20.1404(b) which required denial 
of a motion that did not clearly and specifically allege CUE 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. § 20.1409(c), it operated to prevent 
board review of certain CUE claims contrary to the 
requirement of the statutory provision of 38 U.S.C.A. § 
7111(e), which provided that a CUE claim was to be decided by 
the board on the merits.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the Federal 
Circuit found that the other CUE rules were validly issued in 
compliance with applicable rulemaking procedures and were not 
arbitrary, capricious, or contrary to law.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes CUE and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred 
to the Board for review in reaching that decision, 
provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The evidence of record at the time of the December 22, 2000 
adverse Board determination included audiological results 
through August 1999, which reflected average puretone 
thresholds at 1000-4000 Hertz of 74 decibels in the right ear 
and 46 decibels in the left ear, with speech recognition 
ability of 70 percent in the right ear and 92 percent in the 
left ear.  

The results of the August-September 2000 VA audiological 
examination are reported below.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
85
95
100
LEFT
N/A
45
50
65
75

The average decibel loss between 1000 and 4000 hertz was 90 
decibels in the right ear, and 58.75 decibels in the left 
ear.  Speech audiometry testing revealed speech recognition 
ability of 72 percent in the right ear and 92 percent in the 
left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

Applying the diagnostic criteria to the findings on 
audiological examination in August/September 2000, the Board 
observes that average puretone threshold average is 
90 decibels in the right ear, along with speech 
discrimination findings of 72 percent and 58.75 decibels in 
the left ear along with 92 percent speech discrimination 
findings.  Such findings correspond to auditory Level II 
designation (better ear) and auditory Level VII designation 
(poorer ear), respectively.  The Board notes that, at most, a 
10 percent rating is warranted for bilateral defective 
hearing where puretone threshold in one ear warrants an 
auditory acuity Level II designation, regardless of the 
auditory acuity level in the poorer ear.  The additional 
evidence, like the evidence previously considered, does not 
approximate an evaluation in excess of 10 percent.

While the supplemented record lends some support to the 
moving party's argument because additional evidence was 
available and was not previously considered, such evidence, 
unfortunately, does not support any higher evaluation.  
Therefore, it is not clear that, but for the error, a 
manifestly different result would have obtained.  
Accordingly, for the reasons indicated, the Board finds that 
the December 22, 2000 Board decision was not clearly and 
unmistakably erroneous, as the evidence does not demonstrate 
that there was error which, had it not been made, would have 
manifestly changed the outcome of the Board's decision.  See 
38 C.F.R. § 20.1403(c).



ORDER

The motion for revision of the December 22, 2000, Board 
decision on the grounds of CUE is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



